Citation Nr: 0927255	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-36 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral knee 
disability, to include arthritis and as related to residuals 
of cold injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1944 to July 1946.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In August 2005, an informal 
conference was held before a Decision Review Officer (DRO) at 
the RO.  The Veteran's claims file is now in the jurisdiction 
of the Houston, Texas RO.  

Although the RO implicitly reopened the Veteran's claim of 
service connection for bilateral knee disability by 
addressing the issue on the merits in the October 2005 
statement of the case (SOC), the question of whether new and 
material evidence has been received to reopen such claim must 
be addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.

Also, as an initial matter, the Board has given consideration 
to Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the 
United States Court of Appeals for Veterans Claims held that 
the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Private treatment records 
predating the Veteran's claim of service connection for PTSD 
show an earlier diagnosis of depression, and treatment for 
anxiety and nervousness.  However, on October 2005 VA 
examination, the Veteran was not found to have a current 
psychiatric disability.  As the record does not show a 
current psychiatric disability other than PTSD,  the matter 
of service connection for such disability is not raised by 
the record.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (Compensation for disability claims is limited to 
those claims showing a present disability, that is, one which 
exists on or after the date the claimant's application is 
filed.); see also Degmetich v. Brown, 104 F.3d 1332 (Fed. 
Cir. 1997).
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding 
that the Veteran has PTSD related to a stressor event in 
service.

2. An unappealed September 1946 rating decision denied 
service connection for bilateral knee disability essentially 
because there was no evidence of such a disability on his 
last physical examination.

3. Evidence received since the September 1946 rating decision 
documents that the Veteran has a current bilateral knee 
disability; relates to the unestablished facts necessary to 
substantiate the claim of service connection for bilateral 
knee disability; and raises a reasonable probability of 
substantiating the claim.

4. A chronic bilateral knee disability was not manifested in 
service; arthritis of either knee was not manifested in the 
Veteran's first postservice year; and his current bilateral 
knee disability is not shown to be related to his service.  


CONCLUSIONS OF LAW

1. Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).

2. Evidence received since the September 1946 rating decision 
is new and material, and the claim of service connection for 
a bilateral knee disability may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3. Service connection for bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to the May 2005 rating 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  March 2005 and February 2006 letters explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  In addition, the March 2005 
letter instructed him that new and material evidence was 
required to reopen his claim of service connection for 
bilateral knee disability; explained what new and material 
evidence meant; and outlined what evidence was needed to 
substantiate the claim.  It also advised him that his claim 
had been denied previously because he did not have a current 
disability at the time of his first rating decision.  This 
notice complied substantially with the notice requirements in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Regardless, as 
this decision reopens the claim of service connection for 
bilateral knee disability and addresses it de novo, any Kent 
notice defect is harmless.  The Veteran has had ample 
opportunity to respond/ supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  It is 
not alleged otherwise.  In compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the Veteran of disability rating and effective date 
criteria.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in September 2005 (bilateral knees), October 
2005 (PTSD), and April 2006 (bilateral knees).  The RO also 
attempted to arrange for additional VA examinations for PTSD 
in March 2007 and July 2007 at the Temple VA Medical Center 
(VAMC).  The Veteran failed to appear for his March 2007 VA 
examination; in July 2007, it was noted that he had moved and 
arrangements were made for the Veteran to be examined at the 
Houston VAMC in November 2008.  He failed to report for this 
VA examination as well.  While VA has a statutory duty to 
assist the Veteran in developing evidence pertinent to a 
claim, the Veteran also has a duty to assist and cooperate 
with the VA in developing evidence; the duty to assist is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist as to 
the matters addressed on the merits is met.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail in a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat Veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service connection - PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis conforming to DSM-IV; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link, or causal nexus, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Veteran claims that he participated in combat operations 
while serving in Iwo Jima in February 1945.  To the extent 
that his service personnel records document that he served in 
Iwo Jima, Volcano Islands from February to March 1945, the RO 
has conceded this claimed stressor event.  However, the 
threshold question that must be addressed here (as with any 
claim seeking service connection) is whether the Veteran 
actually has the disability for which service connection is 
sought, specifically PTSD.  In the absence of proof of a 
present disability, there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Veteran's STRs are silent for any complaints, findings, 
treatment, or diagnoses relating to a psychiatric disability.

September 1995 to March 2005 private treatment records from 
Brenham Clinic show that from March 1996 to April 2004, the 
Veteran was treated for complaints of depression, 
nervousness, and anxiety.  In December 2000, it was noted 
that he felt some anxiousness secondary to his Parkinson's 
disease.  

June 2005 to February 2006 VA outpatient treatment records 
are silent for complaints, findings, treatment, or diagnoses 
relating to a psychiatric disability.  On October 2005 
neurology consult, the Veteran tested negative for a 
depression screen, but tested positive for a PTSD screen; he 
refused referral to a mental health clinic.

On October 2005 VA examination, no psychiatric disabilities 
were diagnosed.  The examiner did not feel that the Veteran 
met the full DSM-IV criteria for PTSD.  He noted that the 
Veteran did endorse some depressive symptoms, but did not 
feel that they met the full criteria for a depressive 
disorder.  He also felt that the Veteran's depressive 
symptoms might, as likely as not, be related to his 
Parkinson's disease.  These opinions were based on a review 
of the claims file; a clinical interview with the Veteran; 
and a battery of psychometric testing, including the 
Mississippi Scale for Combat-Related PTSD, the Combat 
Exposure Scale, the Minnesota Multiphasic Personality 
Inventory PTSD sub-scales, the PTSD stress diagnostic scale, 
and the trauma symptom inventory.  The Veteran's subjective 
complaint was having nightmares about the war; no avoidance 
symptoms were reported.  On mental status 
examination/observation, the Veteran was cooperative, 
friendly, and normal in appearance.  He was euthymic with a 
full range of mood congruent affective expressions, and 
provided goal-directed answers to questions.  His thought 
content was also normal; no suicidal or homicidal ideations 
were evident.  Based upon the foregoing, the examiner opined, 
"The overall picture is one of an individual who made a 
relatively good adjustment since leaving the military, to the 
extent that there were no gross indications of behavior 
control problems, subjective unhappiness or family 
dysfunction.  He maintained gainful employment until age 79.  
He does not endorse avoidance symptoms, and the only arousal 
symptoms [are] related to occasional nightmares.  There does 
not appear to be impairment from psychiatric symptoms."  

The Veteran's own statements to the effect that he has PTSD 
and that it is related to his service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical diagnosis and causation; these 
questions are medical in nature and is not capable of 
resolution by lay observation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).

In summary, the preponderance of the evidence is against a 
finding that the Veteran has PTSD (or any current psychiatric 
disability).  Consequently, the preponderance of the evidence 
is against the Veteran's claim, and it must be denied.  See 
Brammer, supra.

New and material evidence - Service connection for bilateral 
knee disability

A September 1946 rating decision denied the Veteran's claims 
of service connection for bilateral knee disability, finding 
that such disability was not found on last physical 
examination.  He did not appeal this decision and it became 
final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date and the revised definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 
For certain chronic diseases (including arthritis), service 
connection may be established on a presumptive basis if they 
are manifested to a compensable degree in a specified period 
of time postservice (one year for arthritis). 38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Evidence of record in September 1946 consisted of the 
Veteran's claim that he had a bilateral knee disability as a 
result of kneeling in fox holes for long periods of time, and 
STRs which were silent for any complaints, findings, 
treatment, or diagnoses relating to a bilateral knee 
disability.  On July 1946 service separation physical 
examination, the Veteran's spine and extremities (bones, 
joints, muscles, feet) were normal.  Also, on review of the 
nervous system, he was found to have normal reflexes in his 
knees.

Evidence received since the September 1946 rating decision 
includes the Veteran's claim that his bilateral knee 
disability, to include arthritis, was the result of kneeling 
in fox holes for long periods of time and being exposed to 
cold weather in service.  

* September 1995 to March 2005 private treatment records from 
Brenham Clinic, showing that in July 1997, the Veteran 
complained of pain below both knees in the back and in the 
upper part of his calves.  In November 1998, he complained of 
aching discomfort in his knees; degenerative joint disease 
(DJD) was diagnosed.  In March 2005, he complained of some 
aching right knee discomfort; this was found to be consistent 
with DJD.

* June 2005 to February 2006 VA outpatient treatment records 
that are silent for any complaints, findings, treatment, or 
diagnosis of a bilateral knee disability.

* A September 2005 VA examination report wherein the Veteran 
complained of progressive bilateral knee pain since service.  
Specifically, he related his chronic knee pain to spending 
extensive amounts of time on his knees in fox holes while 
serving overseas.  He also stated that he developed soreness 
and stiffness in his knees, and was treated by his unit medic 
on a couple of occasions and was given aspirin.  He denied 
any history of additional trauma or invasive procedures to 
his knees.  An X-ray showed severe medial changes of DJD with 
joint space narrowing, sclerosis, and mild lipping at the 
margins.  After a physical examination, DJD in both knees was 
diagnosed.  The examiner reviewed the Veteran's claims file 
and found that the "origins of [his] condition are not 
clearly defined or documented.  He has participated in 
reasonably heavy work since leaving the military and this may 
have also contributed to his current condition."  Therefore, 
in his opinion, he could not state with certainty the origins 
of the Veteran's current knee condition nor could he relate 
it to an event (the Veteran's service) that took place 60 
years ago without resorting to sheer speculation.  

* An April 2006 VA examination report wherein the Veteran 
claimed that he suffered from cold injuries, including 
frostbite and immersion foot, as a result of serving in fox 
holes for 35 days, and the nights were cool with rain.  The 
examiner conducted a cold injury protocol examination and 
found that there was insufficient evidence to support the 
Veteran's claim that he suffered from cold injury during 
service.  The examiner also noted that the Veteran's knees 
did not evidence any skin changes or have feelings of being 
cold.  He reviewed the claims file and found that that the 
Veteran had never been given a diagnosis of frost bite or 
cold injury problem, nor had a cold injury in his feet or 
lower extremities ever been noted either in service or 
postservice.  After inquiring about this, the Veteran 
responded that he had never been told he had frostbite, but 
felt that the cold, damp fox holes could have caused his 
arthritis.  The examiner noted that the Veteran was 
previously afforded a VA examination for his knees, during 
which he did not mention anything about cold injury.  After a 
physical examination, he diagnosed bilateral knee DJD, and 
opined, "There is no evidence to support that [the Veteran] 
suffered cold injury or that his DJD of knees is due to cold 
injury suffered in military service in 1945."

The Board finds that the evidence received since the 
September 1946 unappealed rating decision is new and material 
because it was not previously of record and directly 
addresses an unestablished fact necessary to substantiate the 
claim.  Specifically, the claim was denied in September 1946 
based essentially on a finding that no such disability was 
found on last physical examination.  Treatment records 
received since the September 1946 rating decision include a 
medical diagnosis of DJD of both knees.  When taken at face 
value, as is required when determining solely whether to 
reopen a previously denied claim, the Board finds that the 
additional evidence received is competent evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  Thus, the additional evidence 
received is new and material and is sufficient to reopen the 
claim of entitlement to service connection for bilateral knee 
disability.  The appeal is granted to that extent only.

De novo review - Bilateral knee disability

At the outset, the Board finds that the appellant is not 
prejudiced by the Board's proceeding with de novo review of 
this claim without returning it to the RO for their initial 
de novo consideration upon the Board's reopening of the claim 
because the RO has already adjudicated the matter de novo 
before certifying the appeal for Board review.

It is not in dispute that the Veteran now has a bilateral 
knee disability, including DJD.  What he must still show to 
establish service connection for his bilateral knee 
disability is that the current disability is related to his 
service, to include kneeling in fox holes for extended 
periods of time and/or being exposed to cold weather.  
Significantly, there is no evidence that DJD of both knees 
(arthritis) was manifested in service or in the first 
postservice year; consequently, there is no basis in the 
record for establishing service connection for bilateral knee 
disability on the basis that it became manifest in service, 
and persisted, or on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137).  

Given these circumstances, to establish service connection, 
the Veteran must show affirmatively that his bilateral knee 
disability is related to his service.  Postservice treatment 
records show that DJD of both knees was diagnosed in November 
1988, over 42 years after service.  Such a lengthy time 
interval between service and the earliest postservice 
clinical documentation of the disability is sought is of 
itself a factor for consideration against a finding that any 
current skin cancer is related to service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim 
alleging that a disability was aggravated by service).

The only competent (medical) evidence in the record that 
specifically addresses the matter of a nexus between the 
Veteran's bilateral knee disability and his service are the 
opinions of the September 2005 and April 2006 VA examiners; 
neither opinion provides a definite relationship between the 
Veteran's current bilateral knee disability and his service.  
The September 2005 VA examiner said that he could not, 
without resorting to speculation, state with certainty 
whether the Veteran's current bilateral knee disability was 
the result of him taking cover in for fox holes for extended 
periods of time.  He explained that the origin of the 
Veteran's bilateral knee disability was not clearly defined 
or documented in the record, and noted that the Veteran 
participation in heavy work after service may have 
contributed to his current problems.  The April 2006 VA 
examiner opined that there was no evidence in the record to 
support that the Veteran suffered from cold injury, or that 
his current bilateral knee disability was due to cold injury 
suffered in service.  As these opinions were by medical 
professionals (who by virtue of their training/experience are 
deemed qualified to provide them), were based on a review of 
the claims file, and included an explanation of the rationale 
for their opinions, they have substantive probative value.  
And because there is no competent evidence to the contrary, 
these opinions are persuasive.

The Veteran's own statements relating his bilateral knee 
disability to his service are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical causation; this question is medical in nature and is 
not capable of resolution by lay observation.  See Espiritu, 
supra; see also Jandreau, supra.

As the preponderance of the evidence is against there being a 
nexus between the Veteran's current bilateral knee disability 
and his service, the preponderance of evidence is against 
this claim.  Accordingly, service connection for bilateral 
knee disability is denied.






ORDER

Service connection for PTSD is denied.

The appeal to reopen a claim of service connection for 
bilateral knee disability is granted; however, service 
connection for such disability is denied on de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


